Title: To James Madison from Muscoe Livingston, 12 April 1789
From: Livingston, Muscoe
To: Madison, James


Norfolk 12 Apl 1789
May I be permited My Good Sir, to Ask Your Friendly Aid on the Subject of Colo Lees Letter, which I here take the liberty to Inclose; & which Letter, I did intend to have don My Self, the Honor to deliver but that A trip to N York, will be attended with considerable Expence; & unless I can Meet with Some incouragement from you, & the Other Genttlemen I have taken the liberty to write to, I had perhaps, better Stay at home. I am very Sencible Sir, How cautious one Should be, in Making Such applications, As I take the liberty to do to you; but as many appointments will take place under Our New goverment, I flatter my Self from Many circumstances Some of which you are No Stranger to; that I am Not the least worthy, (of all that will apply,) for Some or Other of them.
If Losses during the war in consequence of my attempts, to Serve My Country, had Any weight at this time—I hope I shall Not be alltogether forgotten.
If therefor, you can with propriety, do Me any Service I shall be very thankfull for it, wishing you every Happiness I have the Honor to be With Sincere Respect Sir Your Mt Obd H St
M Livingston
